                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 THOMAS IRWIN,                                        §
                                                      §
      Plaintiff,                                      §
                                                      §
 v.                                                   §    CIVIL ACTION NO. 3:19-CV-2926-B
                                                      §
 OFFICER J. SANTIAGO, in his                          §
 individual capacity, OFFICER R.                      §
 ROBERTS, in his individual capacity,                 §
 OFFICER B.J. IVY, in his individual                  §
 capacity, and CITY OF GARLAND,                       §
                                                      §
      Defendants.                                     §

                            MEMORANDUM OPINION AND ORDER

         Before the Court is Defendants J. Santiago, R. Roberts, and B.J. Ivy’s Motion to Dismiss

(Doc. 6). In this motion, Defendants assert that all of Plaintiff Thomas Irwin’s claims against

Defendants are barred by Heck v. Humphrey, 512 U.S. 477 (1994). Doc. 6, Defs.’ Mot., 2. Because

the Court concludes that Heck does not necessarily bar Irwin’s claims, the Court DENIES

Defendants’ motion (Doc. 6).

                                                      I.

                                            BACKGROUND1

         This case arises from an encounter between Irwin and the City of Garland Police

Department. On June 8, 2018, Irwin was driving home with his girlfriend’s two minor sons in the



         1
          The Court derives its factual account from the pleadings, exhibits to Irwin’s complaint, and Dallas
County state court records. See Norris v. Hearst Tr., 500 F.3d 454, 461 n.9 (5th Cir. 2007) (“[I]t is clearly
proper in deciding a 12(b)(6) motion to take judicial notice of matters of public record.”) (citation omitted).

                                                     -1-
backseat. Doc. 1, Pl.’s Compl., ¶¶ 29–30. As Irwin was driving, he alleges, he looked back at the

children. Id. ¶ 31. When he turned to face the road again, “he noticed that the cars ahead of him

had stopped at a red light and that he was approaching too quickly to stop.” Id. ¶ 32. So Irwin

swerved to the right, driving up onto a curb and into the chain-link fence of a cemetery. Id. ¶ 33–34.

Thereafter, Irwin backed his vehicle into the roadway to continue driving home. Id. ¶ 36.

        As Irwin was driving, Defendants Roberts and Santiago, on-duty City of Garland police

officers, approached Irwin’s car. Id. ¶ 39. One of the officers instructed Irwin to “stop the car” and

placed his palm out in front of him. Doc. 1, Ex. A (DVD Footage). The officers continued walking

toward Irwin’s car with their firearms pointed at Irwin’s vehicle. Id. As Irwin kept driving past the

officers, the officers were standing on the driver’s side of Irwin’s vehicle. Id. When Irwin’s car began

passing the officers, the officers discharged their firearms at the driver’s side of Irwin’s vehicle

multiple times. Id. Irwin alleges that investigators recovered seven fired cartridge casings from the

scene. Doc. 1, Pl.’s Compl., ¶ 54. Moreover, Irwin states that the officers shot him twice—once in

his arm and once in his leg. Id. ¶ 77.

        After this shooting, Irwin alleges, Defendants Santiago and Roberts, along with Defendant

Ivy, another officer who was not present at the scene, “fabricated a story, which they believed would

protect Defendants Santiago and Roberts from liability for their unwarranted and unjustified

shooting.” Id. ¶ 81. Specifically, Irwin suggests that Defendant Ivy authored an arrest-warrant

affidavit “requesting an arrest warrant be issued for [Irwin] in connection with this incident.” Id.

¶ 82. In this affidavit, Irwin states, Defendant Ivy included several false statements, such as that

Irwin “accelerated towards Officer Santiago causing Officer Santiago to fear for his life.” Id. ¶¶ 83,

86 (quoting Doc. 1-3, Aff. for Arrest, 1). Irwin further alleges that Defendants agreed to this

                                                 -2-
fabrication of evidence to aid in a prosecution of Irwin on assault charges. Id. ¶ 90. Thereafter, Irwin

states, the “Dallas County District Attorney’s office used the fabricated statements as evidence to

influence a Grand Jury to indict [Irwin] on a felony charge for Aggravated Assault Against a Public

Servant,” which was later dismissed. Id. ¶¶ 94–95; see Order of Dismissal, at 1, State v. Irwin, No.

F1824709. The affidavit Irwin attached to his complaint lists the “offense” for the arrest-warrant

affidavit as “Driving While Intoxicated - Third.” Doc. 1-3, Aff. for Arrest, 1. Thus, Defendants

contend that the affidavit seeks a warrant for a driving while intoxicated (DWI) charge, not the

aggravated assault charge. Doc. 13, Defs.’ Reply, 2.

        As a result of the June 8 incident, Irwin ultimately pled guilty to: one charge of DWI, one

charge of evading arrest, and two charges of abandoning or endangering a child. See Judicial

Confession, at 1, State v. Irwin, No. F1824714; Judicial Confession, at 1, State v. Irwin, No.

F1824712; Judicial Confession, at 1, State v. Irwin, No. F1824710; Judicial Confession, at 1, State v.

Irwin, No. F1824711.

        Now, Irwin brings this civil action, asserting the following 42 U.S.C. § 1983 claims: (1)

excessive force against Defendant Santiago; (2) excessive force against Defendant Roberts; (3)

malicious prosecution, premised upon Irwin’s prosecution for assault, against Defendants Santiago,

Roberts, and Ivy; (4) denial of the right to a fair trial, arising from the alleged fabrication of the

arrest-warrant affidavit, against Defendants Santiago, Roberts, and Ivy; (5) conspiracy to deprive

Irwin of his constitutional rights, also based upon the alleged fabrication, against Defendants

Santiago, Roberts, and Ivy; and (6) failure to train against Defendant City of Garland. See Doc. 1,

Pl.’s Compl., ¶¶ 102–84.

        On January 8, 2020, Defendants Santiago, Roberts, and Ivy moved to dismiss claims (1)

                                                 -3-
through (5) based on the application of the Heck doctrine. See Doc. 6, Defs.’ Mot., 1.2 Irwin

responded on January 29, 2020, and Defendants filed a reply on February 7, 2020. See Doc. 11, Pl.’s

Resp.; Doc. 13, Defs.’ Reply. Accordingly, this motion is now ripe for review.

                                                     II.

                                         LEGAL STANDARD

A.      Federal Rule of Civil Procedure 12(b)(6)

        In analyzing a motion to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6), “[t]he court accepts all well-pleaded facts as true, viewing them in the light most

favorable to the plaintiff.” In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir.2007)

(quoting Martin K. Eby Constr. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir.2004)).

A Rule 12(b)(6) motion to dismiss should be granted only if the complaint does not include “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id.

(quoting Twombly, 550 U.S. at 556).




        2
         In their conclusion, Defendants urge the Court to dismiss all of Irwin’s claims “against them[.]” Id.
at 7. The Court thus assumes that Defendants do not intend to address the final claim against City of
Garland.

                                                    -4-
B.      The Heck Doctrine

        Under Heck v. Humphrey, 512 U.S. 477 (1994), a plaintiff convicted of a crime:

        cannot recover damages for an alleged violation of his constitutional rights if the
        alleged violation arose from the same facts attendant to the charge for which he was
        convicted, unless he proves ‘that his conviction or sentence has been reversed on
        direct appeal, expunged by executive order, declared invalid by a state tribunal
        authorized to make such determination, or called into question by a federal court’s
        issuance of a writ of habeas corpus.’

Ballard v. Burton, 444 F.3d 391, 396 (5th Cir. 2006) (citing, inter alia, Heck, 512 U.S. at 486–87).

        “Heck requires the district court to consider ‘whether a judgment in favor of the plaintiff

would necessarily imply the invalidity of his conviction or sentence; if it would, the complaint must

be dismissed unless the plaintiff can demonstrate that the conviction or sentence has already been

invalidated.’” Jackson v. Vannoy, 49 F.3d 175, 177 (5th Cir. 1995) (citation omitted). Further, even

if a plaintiff’s claim is theoretically compatible with his underlying conviction, the claim will still be

“Heck-barred . . . if specific factual allegations in the complaint are necessarily inconsistent with the

validity of the conviction.” Dodds v. City of Yorktown, 656 F. App’x 40, 43 (5th Cir. 2016) (per

curiam) (citation and quotation marks omitted).

                                                   III.

                                              ANALYSIS

        Below, the Court analyzes Irwin’s claims in light of the Heck doctrine. First, the Court turns

to Irwin’s claims of excessive force against Defendants Santiago and Roberts. Thereafter, the Court

analyzes Irwin’s claims against all three Defendants premised upon the alleged fabrication of the

arrest-warrant affidavit—namely, his claims of: malicious prosecution, denial of the right to a fair

trial, and conspiracy to deprive Irwin of his constitutional rights. Because the Court lacks sufficient


                                                  -5-
information to determine whether Irwin’s claims are Heck-barred, the Court DENIES Defendants’

motion to dismiss.

A.     Excessive Force Claims Against Defendants Santiago and Roberts

       1.      Whether success on Irwin’s excessive-force claims would imply the invalidity of his
               convictions

       First, the Court considers whether Irwin’s success on his excessive-force claims would

“necessarily imply the invalidity of his conviction[s] or sentence[s.]” See Jackson, 49 F.3d at 177

(citation and quotation marks omitted). Defendants contend that Heck bars Irwin’s excessive-force

claims because, in pleading guilty to his DWI charge, Irwin also pled guilty to operating his motor

vehicle as a deadly weapon. Doc. 6, Defs.’ Mot., 3. Since the deadly weapon enhancement required

evidence that Irwin’s manner of driving “was capable of caus[ing] death or serious bodily injury,”

Defendants argue, Irwin is precluded from “assert[ing] that no reasonable officer could have

perceived that his manner of driving was capable of causing death or serious bodily injury . . . .” Id.

at 3, 6 (quotation marks and citation omitted).

       In response, Irwin asserts first that the deadly weapon finding did not affect his sentence and

thus is not subject to the Heck doctrine. Doc. 11, Pl.’s Resp., 14. But even if the deadly weapon

enhancement is part of Irwin’s sentence, he contends, “the basis for the enhancement was [his]

driving prior to the collision and this can coexist with Defendants using unreasonable force.” Id. at

16 (citing Ballard, 444 F.3d at 401).

       Defendants, however, respond that Irwin’s complaint fails to allege that “he used the vehicle

as a deadly weapon prior to encountering Officer Santiago.” Doc. 13, Defs.’ Reply, 4. Further,

Defendants suggest that Irwin’s deadly-weapon enhancement “necessarily considers his conduct


                                                 -6-
throughout the entirety of his intoxicated and misguided journey.” Id. at 7.

        “Although the Heck principle applies to § 1983 excessive force claims, the determination of

whether such claims are barred is analytical and fact-intensive . . . .” Bush v. Strain, 513 F.3d 492,

497 (5th Cir. 2008) (citation omitted). This determination requires the Court “to focus on whether

success on the excessive force claim requires negation of an element of the criminal offense or proof

of a fact that is inherently inconsistent with one underlying the criminal conviction.” Id. (citation

omitted).

        For instance, in Sappington v. Bartee, the Fifth Circuit held that the plaintiff’s conviction

“necessarily implie[d]” that the defendant–officer did not use excessive force. 195 F.3d 234, 237 (5th

Cir. 1999) (per curiam). In Sappington, the plaintiff was convicted of aggravated assault of the

defendant–officer, and this conviction required proof that the plaintiff “caused ‘serious bodily injury’”

to the defendant–officer. Id. (citing TEX. PENAL CODE § 22.02(a)(1)). When analyzing the plaintiff’s

subsequent excessive-force claim against the defendant–officer in light of Heck, the Fifth Circuit

pointed out that “[u]nder Texas law, any person can use force up to and including deadly force ‘to

protect himself against the other’s use or attempted use of unlawful deadly force.’” Id. (quoting TEX.

PENAL CODE § 9.32(3)(A)3). Moreover, the court explained that Texas law defines deadly force as

“force that is intended or known by the actor to cause, or in the manner of its use or intended use

is capable of causing, death or serious bodily injury.” Id. (quoting TEX. PENAL CODE § 9.01(3)).

Additionally, the court noted that Texas law states: “a peace officer is justified in using deadly force

in the course of an arrest if he reasonably believes that there is a substantial risk that the person to



        3
            This is now codified as Texas Penal Code § 9.32(a)(2)(A).

                                                    -7-
be arrested will cause death or serious bodily injury to the officer or another if the arrest is delayed.”

Id. (citing TEX. PENAL CODE § 9.51(c)(2)).

        Given that the plaintiff’s conviction in Sappington “required proof that he caused serious

bodily injury to [the defendant-officer],” the court reasoned, the defendant-officer “was justified in

using force up to and including deadly force” under Texas law. Id. Thus, the Fifth Circuit held that

the defendant-officer’s force could not, “under Heck, be deemed excessive.” Id.

        In contrast, based on the facts presented here, this Court concludes that Irwin’s deadly

weapon enhancement does not “necessarily impl[y]” that Defendants Santiago and Roberts did not

use excessive force. See id.

        As a preliminary matter, the Court rejects Irwin’s first argument that the deadly weapon

enhancement is not part of his conviction or sentence. As Irwin himself admits, the enhancement

will affect his sentence if he violates his conditions of probation. See Doc. 11, Pl.’s Resp., 14. Further,

Irwin’s judicial confession expressly acknowledges that Irwin used or exhibited a deadly weapon. See

Judicial Confession, at 1, State v. Irwin, No. F1824714. Accordingly, the Court considers the deadly

weapon enhancement to be part of Irwin’s sentence and thus subject to the Heck inquiry.

        Nonetheless, the Court does not believe, based on the pleadings, that Irwin’s excessive-force

claims are Heck-barred due to the deadly weapon enhancement. The issue here is whether success

on Irwin’s claims of excessive force requires proof that contradicts Irwin’s confession to using his

vehicle as a deadly weapon. See Bush, 513 F.3d at 497.

        If the deadly weapon enhancement is premised, even in part, upon Irwin’s driving while the

officers were shooting, then Heck will bar Irwin’s excessive-force claims: under Texas law, if Irwin

used a deadly weapon—and thus deadly force—when he drove away from the officers, the officers

                                                   -8-
were justified in using deadly force. See Sappington, 195 F.3d at 237 (quoting TEX. PENAL CODE

§ 9.32(3)(A)). On the other hand, if the basis for Irwin’s deadly weapon enhancement is his driving

prior to encountering the officers—such as his crash into the fence—Heck does not bar his

excessive-force claims. In the former case, Defendants Santiago and Roberts are confronted with

Irwin driving in a manner capable of causing death or serious bodily injury, which constitutes deadly

force; in the latter case, they are not.

        Under Texas law, “to sustain a deadly-weapon finding, the evidence must demonstrate that:

1) the object meets the definition of a deadly weapon; 2) the deadly weapon was used or exhibited

during the transaction on which the felony conviction was based; and 3) other people were put in

actual danger.” Brister v. State, 449 S.W.3d 490, 494 (Tex. Crim. App. 2014) (citation omitted).

        Here, Irwin’s enhancement might be based on endangering the children in the backseat of

his car; endangering the officers; or both. Further, it might be based on his driving leading up to the

crash into the fence; after this crash; or both. While Defendants suggest that “the enhancement

necessarily considers [Irwin’s] conduct throughout the entirety of his intoxicated and misguided

journey,” Doc. 13, Defs.’ Reply, 7, Defendants do not provide legal support for this assertion.4 Absent

evidence indicating the basis for Irwin’s deadly weapon enhancement, the Court is unwilling to

conclude that Irwin’s excessive-force claims will necessarily invalidate the deadly weapon

enhancement.




        4
           Defendants cite Texas law for support that “the evidence reviewed or examined to meet the ‘deadly
weapon enhancement’ can exist throughout the entirety of the course of the offense . . . .” Doc. 13, Defs.’
Reply, 5 (citing Couthren v. State, 571 S.W.3d 786 (Tex. Crim. App. 2019)). But this does not explain the
basis for the deadly weapon enhancement in Irwin’s case.

                                                   -9-
        2.      Whether Irwin’s factual allegations are necessarily inconsistent with his convictions

        Next, the Court examines whether “specific factual allegations in [Irwin’s] complaint are

necessarily inconsistent with the validity of [his] conviction[s].” See Dodds, 656 F. App’x at 43

(citation and quotation marks omitted). Defendants suggest that Irwin’s excessive-force claims are

barred under Heck because Irwin's allegations are inconsistent with his convictions. Doc. 6, Defs.’

Mot., 4. To support this argument, Defendants cite to numerous paragraphs of Irwin’s complaint,

though they do not explain how each allegation is factually inconsistent with Irwin’s convictions. See

id. at 4–5. Rather, Defendants assert that Irwin’s complaint “necessarily implies that he was never

intoxicated or operating his SUV in a manner which would constitute the use of a deadly weapon.”

Doc. 13, Defs.’ Reply, 5 (emphasis omitted).

        Even if a plaintiff’s claim is theoretically compatible with his underlying conviction, the claim

will still be “Heck-barred . . . if specific factual allegations in the complaint are necessarily

inconsistent with the validity of the conviction.” Dodds, 656 F. App’x at 43 (citation and quotation

marks omitted).

        For example, in DeLeon v. City of Corpus Christi, the Fifth Circuit held that a plaintiff’s

excessive-force claim was Heck-barred where his complaint contravened his aggravated assault

conviction. See 488 F.3d 649, 657 (5th Cir. 2007). Based on the plaintiff’s allegations, the court

explained that “the complaint maintain[ed] that [the plaintiff] did nothing wrong” and “that he

simply defended himself . . . .” Id. at 656. Specifically, in the complaint, the plaintiff alleged that he

“committed no crime,” id. at 657, yet the plaintiff pled guilty to aggravated assault of a police officer

based on the encounter at issue. See id. at 651. Under these circumstances, the Fifth Circuit

concluded that the plaintiff’s complaint demonstrated his belief that he was innocent and thus

                                                  - 10 -
“contradict[ed] his confession” for the aggravated assault. Id. at 657; see also Arnold v. Town of

Slaughter, 100 F. App’x 321, 322, 324 (5th Cir. 2004) (per curiam) (holding that the plaintiff’s claims

were Heck-barred where the plaintiff “claim[ed] he did nothing wrong” after he was convicted of

resisting an officer “by being hostile and threatening and by initiating confrontation”); Ducksworth

v. Rook, 647 F. App’x 383, 386 (5th Cir. 2016) (per curiam) (concluding the plaintiff’s allegations

“directly challeng[ed] the validity of his subsequent convictions,” including assault on a police officer,

where the complaint “present[ed] a single narrative of an unprovoked police attack”) (citations

omitted).

        Here, the Court concludes that Irwin’s allegations are not “necessarily inconsistent” with his

convictions. See Dodds, 656 F. App’x at 43. While the Court acknowledges that Irwin fails to include

every fact relevant to the incident in question in his complaint, Irwin’s allegations do not, in the

Court’s view, suggest that he maintains his innocence. See DeLeon, 488 F.3d at 657.

        In fact, Irwin admits that he drove onto a curb and into a chain-link fence. Doc. 1, Pl.’s

Compl., ¶ 34. Moreover, Irwin states how he, upon officers approaching, drove the vehicle past the

officers, rather than stopping. See id. ¶¶ 39–49. Though Irwin paints a self-serving picture of the

incident, he does not ever affirmatively suggest that he did not drive intoxicated, use his vehicle in

a manner capable of causing death or serious bodily injury, endanger children, or evade arrest.

        Rather, Irwin contests the force used in attempting to detain him. See id. ¶ 96. And “[i]t is

possible for [Defendants Santiago and Roberts] to have attempted to lawfully detain [Irwin] as he

fled, but for [Defendants Santiago and Roberts] to have used force grossly disproportionate to the

need during that attempted lawful detention.” Bazan v. Whitfield, 2017 WL 568863, at *4 (N.D. Tex.

Jan. 13, 2017), adopted at 2017 WL 564673 (N.D. Tex. Feb. 10, 2017). Accordingly, Irwin’s

                                                  - 11 -
allegations do not contradict his convictions. See DeLeon, 488 F.3d at 657.

        Further, the Court distinguishes the cases to which Defendants analogize: Daigre v. City of

Waveland, 549 F. App’x 283 (5th Cir. 2013) (per curiam) and Dodds v. City of Yorktown, 656 F.

App’x 40 (5th Cir. 2016) (per curiam). See Doc. 13, Defs.’ Reply, 5–6.

        In the first case, Daigre, the Fifth Circuit concluded that Heck barred the plaintiff’s

excessive-force claim because the plaintiff’s allegations demonstrated her belief of innocence. See

Daigre, 549 F. App’x at 286–87. Specifically, though the plaintiff and the defendant–officers had a

physical altercation resulting in her conviction for resisting arrest, the plaintiff’s complaint against

the defendant–officers alleged that the plaintiff did not, at any time, “physically resist or assault the

[officers] in any way . . . .” Id. at 286 (quotation marks omitted). Further, the complaint even stated

that the plaintiff “committed no criminal offenses.” Id. (quotation marks omitted). Based on these

statements among others, the Fifth Circuit concluded that “[t]he total effect of these statements is

clear: [the plaintiff’s] excessive-force claim is barred because she ‘still thinks she is innocent.’” Id. at

287 (alterations incorporated) (quoting DeLeon, 488 F.3d at 657).

        Similarly, in Dodds, the Fifth Circuit affirmed the district court’s holding that Heck barred

the plaintiff’s excessive-force claim where the plaintiff’s allegations were inconsistent with his

retaliation conviction. 656 F. App’x at 44. Specifically, although the plaintiff claimed that “he never

made any verbal or physical threats toward anyone,” his retaliation conviction “show[ed] that he

intentionally or knowingly harmed or threatened to harm another person . . . .” Id. at 43.

        Here, unlike the complaints in Daigre and Dodds, Irwin’s complaint does not claim innocence

or contradict his convictions. Specifically, Irwin does not allege any facts to indicate that he did not:

operate a motor vehicle while intoxicated; use that motor vehicle as a deadly weapon; place children

                                                   - 12 -
under fifteen years of age in imminent danger; or intentionally flee from an officer while the officer

was lawfully attempting to arrest him. See Judicial Confession, at 1, State v. Irwin, No. F1824714;

Judicial Confession, at 1, State v. Irwin, No. F1824712; Judicial Confession, at 1, State v. Irwin, No.

F1824710; Judicial Confession, at 1, State v. Irwin, No. F1824711. Accordingly, the Court holds that

Irwin’s allegations are not necessarily inconsistent with his convictions and DENIES Defendants’

motion to dismiss Irwin’s excessive-force claims.

B.      Malicious Prosecution, Fair Trial, and Conspiracy Claims Against All Three Defendants5

        The Court must now analyze whether Irwin’s remaining claims against Defendants—those

based upon his allegation of the fabricated arrest-warrant affidavit—are barred by Heck. With respect

to these claims, Irwin asserts that success on the claims would not imply the invalidity of his three

convictions. Doc. 11, Pl.’s Resp., 28–29. However, Defendants point out that “the underlying

offense for which the warrant was sought was . . . driving while intoxicated.” Doc. 6, Defs.’ Mot., 6.6

Given that Irwin confessed to the DWI charge, Defendants contend that “the Heck doctrine clearly

requires dismissal of any and all claims against Officer Ivy.” Id.

        The Court presumes that this argument applies equally to Defendants Santiago and Roberts,

given that they are also named in these claims. Doc. 1, Pl.’s Compl., ¶¶ 125–54. In their reply,

Defendants distinguish Defendant Ivy by clarifying that Defendant Ivy’s only involvement in the



        5
          The Court considers these claims together, given that they all arise from Irwin’s allegation that
Defendants collaborated to falsify an arrest-warrant affidavit, resulting in an assault-on-public-servant charge
against Irwin, which was later dismissed. See Doc. 1, Pl.’s Compl., ¶¶ 82–95, 126–28, 133–36, 147–48.
Further, Defendants do not distinguish between the three claims in their motion. See generally Doc. 6,
Defs.’ Mot.
        6
          For purpose of this motion, the Court accepts Defendants’ contention as true, given that Irwin
himself attached the affidavit, and the “offense” on the affidavit is DWI. See Doc. 1-3, Aff. for Arrest, 1.

                                                    - 13 -
allegations relates to the arrest-warrant affidavit. See Doc. 13, Defs.’ Reply, 2. But for purposes of

analyzing Irwin’s claims arising from the affidavit in light of Heck, the Court finds no basis for

distinguishing Defendant Ivy from Defendants Santiago and Roberts. Accordingly, the Court

examines Defendants’ arguments as to why Irwin’s malicious prosecution, fair trial, and conspiracy

claims are Heck-barred under the assumption that these arguments apply to all three officers.

         According to Defendants, Heck “clearly prohibits [Irwin from] pursuing a claim against

[Defendants] for the execution of an arrest warrant for a charge to which [Irwin] pled guilty.” Doc.

13, Defs.’ Reply, 2.7 Here, the issue is whether, by pleading guilty to his DWI charge, Irwin forfeited

his right to challenge the contents of the arrest warrant underlying his arrest for the DWI.

         First, the Court examines “whether a judgment in favor of [Irwin] would necessarily imply

the invalidity of his [DWI] conviction . . . .” Jackson, 49 F.3d at 177.

         If Irwin’s DWI conviction is based upon “evidence resulting from [his] arrest [pursuant to

the arrest warrant at issue] or the filing of the [affidavit at issue],” Irwin’s claims premised upon the

fabrication of the affidavit would be barred by Heck. See Bishop v. Garretson, 2000 WL 992279, *1

(5th Cir. June 26, 2000) (per curiam) (citing Mackey v. Dickson, 47 F.3d 744, 746 (5th Cir. 1994)).

But here, “[t]here is an absence of evidence” that Irwin’s conviction was based upon evidence

resulting from the arrest-warrant affidavit. See id.



         7
           To support this proposition, Defendants rely upon Jones v. Hunt County, 2017 WL 4868181, at *4
(N.D. Tex. Oct. 27, 2017). But this case does not support the proposition that a plaintiff’s claim based on the
execution of a warrant is barred where the plaintiff pleads guilty to the charge in the warrant. In Jones, the
plaintiff conceded, and the district court agreed, that his false-arrest claim was barred by Heck. Id. The court
reasoned that “a favorable judgment on [the false-arrest] claim would necessarily imply the invalidity of his
conviction for resisting arrest . . . .” Id. The court did not, however, suggest that by pleading guilty to resisting
arrest, the plaintiff was categorically barred from challenging the arrest warrants on other grounds. Thus,
Defendants’ reliance on Jones appears misplaced.

                                                       - 14 -
       Irwin confessed that he committed the DWI offense “exactly as alleged in the

indictment . . . .” Judicial Confession, at 1, State v. Irwin, No. F1824714. Attached to the indictment

for Irwin’s DWI charge is the affidavit at issue, though the affidavit refers to the offense of evading

arrest, not DWI. See Indictment, State v. Irwin, No. F1824714. But the indictment does not refer to

the affidavit, and the affidavit contains separate page numbering. See id.

       Accordingly, absent additional evidence or explanation, this Court cannot ascertain whether

the allegedly fabricated affidavit serves as the basis for Irwin’s DWI conviction. See Bishop, 2000 WL

992279, at *1; cf. Williams v. Weeks, 2019 WL 4262052, at *6 (N.D. Tex. Apr. 16, 2019), adopted

by 2019 WL 4261831 (N.D. Tex. Sept. 9, 2019) (“[The plaintiff] acknowledged . . . that the

evidence [derived from the blood draw he challenged on Fourth Amendment grounds] was the basis

for the ‘Driving While Intoxicated 3rd or More’ indictment against him to which he later pleaded

guilty.”). Thus, the Court concludes that dismissal of Irwin’s three claims, “without further factual

development,” would be “premature.” See Brown v. Subbuth, 2002 WL 31956168, at *1 (5th Cir.

Dec. 30, 2002) (per curiam).

       In sum, Irwin’s claims premised on the allegedly fabricated arrest-warrant affidavit do not

necessarily challenge the validity of his convictions. Further, as discussed above, see supra section

III.A.2, Irwin’s factual allegations are not necessarily inconsistent with his convictions. Thus, the

Court DENIES Defendants’ motion to dismiss Irwin’s malicious prosecution, fair trial, and

conspiracy claims.




                                                - 15 -
                                                IV.

                                         CONCLUSION

       For the foregoing reasons, the Court DENIES Defendants’ motion to dismiss Irwin’s claims

(Doc. 6) as Heck-barred. Nevertheless, the Court advises the parties that it does not intend to

“completely close the door to the possibility” that Irwin’s claims are prohibited by Heck. See Bazan

v. Whitfield, 2017 WL 564673, at *1 (N.D. Tex. Feb. 10, 2017). Rather, the Court concludes that,

based on the facts “as presently developed,” Heck does not bar Irwin’s claims. See id. (citation and

quotation marks omitted) (emphasis in original).



       SO ORDERED.

       SIGNED: March 9, 2020.



                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE




                                               - 16 -
